          Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 1 of 31




                      UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF PENNSYLVANIA

WILLIAM J. COST,                         :

                   Plaintiff             :    CIVIL ACTION NO. 3:18-1494

          v.                             :         (JUDGE MANNION)

BOROUGH OF DICKSON CITY,                 :
and MICHAEL RANAKOSKI,
                                         :
            Defendants
=======================================================

WILLIAM J. COST, JR.,                    :

                   Plaintiff             :

          v.                             :

BOROUGH OF DICKSON CITY,                 :
MICHAEL RANAKOSKI, and
MICHAEL McMORROW                         :

                   Defendants            :

                                MEMORANDUM1
      Presently before the court is a motion for partial summary judgment

filed by the plaintiffs William J. Cost, Sr. (“Cost, Sr.”) and William J. Cost, Jr.

(“Cost, Jr.”), (collectively, “Plaintiffs”), (Doc. 17), and a motion for summary

judgment filed by the defendants the Borough of Dickson City (“Dickson


      1
       By order dated July 31, 2018, this case was consolidated with Cost
v. Borough of Dickson City and Michael Ranakoski, No. 3:18-1510. (Doc. 3).
          Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 2 of 31




City”), Officer Michael Ranakoski, and Officer Michael McMorrow,

(collectively, “Defendants”), (Doc. 24). For the reasons set forth below,

Plaintiffs’ motion for partial summary judgment will be DENIED, and

Defendants’ motion for summary judgment will be GRANTED with respect to

the federal claims in Counts I, II, IV, V, and VI.


I.    BACKGROUND2

      The suit stems from an incident that occurred on September 3, 2016.

At approximately 8:00 p.m., a neighbor of the Plaintiffs, Renee Giedieviells

reported hearing yelling, screaming, and arguing coming from Plaintiffs’

residence. Ms. Giedieviells also reported hearing a female screaming “Help!

Help!”, at which point she called 911. The police incident report indicated the

following: “male[/]female verbal dome[stic],” “children on scene someone is

crying,” “caller unkn[own] if weapons or not.” (Doc. 25-3, at 6). Officer

Ranakoski and Officer McMorrow (“the Officers”) of the Dickson City Police

Department responded to the call. When they arrived on scene, both Officers

reported hearing yelling and a female shouting “stop” inside the residence,

but everything became quiet when they approached the front door. The



      2
        These facts are derived from the parties’ statements of fact and the
record. The court only includes facts material to the issues in the case, and
it does not include legal conclusions.
                                     -2-
        Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 3 of 31




Officers knocked on the front and side door for several minutes and identified

themselves as the Dickson City Police; however, they received no response.

      Officer Ranakoski testified that, despite not hearing anything from

inside the house, he “[a]bsolutely” believed someone was in need of help due

to details of the 911 call—in particular that children were screaming—and

because he heard a female yelling “stop.” Officer Ranakoski explained, “At

th[at] point we had to assume the worst. Somebody could have been tied up

and unconscious and unable to shout for help.” (Doc. 25-7, at 15).

        While Officer Ranakoski continued to knock on the door, Officer

McMorrow phoned their chief of police seeking guidance. The chief agreed

that exigent circumstances existed and, “for the safety of the person that the

neighbor heard screaming, and the woman that we heard scream ‘stop,’” that

forced entry was “necessary to protect the people inside for their own well[-

]being.” (Doc. 25-7, at 11).

      After knocking and announcing several more times and indicating that

they would force entry if they were not met at the door, Officer Ranakoski

forced the side door open. Upon entry, the officers observed both Cost, Sr.

and Cost, Jr. sitting at their kitchen table, at which point they ordered Plaintiffs

on their knees, and Officer Ranakoski handcuffed them and patted them

down.

                                       -3-
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 4 of 31




     One of the officers, though it is not clear who, went upstairs and

encountered Heather Rought (“Rought”), Cost, Sr.’s wife, as well as their ten-

year-old son and fourteen-year-old daughter. Rought was brought downstairs

and Officer McMorrow interviewed her. Rought stated that Cost, Sr. and their

daughter had been arguing over a cell phone and, when police arrived, she

went upstairs with the two younger children. Rought stated she did hear the

Officers banging on the door, but she did not want to leave her children alone

upstairs. Rought acknowledged that the argument was loud and that it lasted

approximately thirty minutes; however, she attested that she personally

“never screamed ‘Help! Help!’ or “Stop! Stop!’ on 9/3/2016.” (Doc. 47, at 2).

     Meanwhile, Plaintiffs were asked about their identities. Cost, Jr.

identified himself and was released from the handcuffs. Cost, Sr. refused to

identify himself and consequently was put in a police car to be transported to

the Lackawanna County Processing Center to be fingerprinted for a suspect

identification. After Officer Ranakoski conferred with Officer McMorrow and

he related what Rought told him about the fight, Cost, Sr., was placed under

arrest for disorderly conduct pursuant to 18 Pa.C.S. §5503(a)(4). Upon arrival

at the processing center, Cost, Sr. identified himself and was released. On

November 7, 2016, the citation was dismissed after Officer Ranakoski failed

to appear for the hearing.

                                    -4-
          Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 5 of 31




      Plaintiffs separately brought suit against Defendants, though their

complaints are nearly identical. In Count I, Plaintiffs allege an unlawful search

and seizure claim under the Fourth and Fourteenth Amendments against all

Defendants. In Count II, they allege a Fourth Amendment excessive force

claim against all Defendants. In Count III, they allege a state law assault and

battery claim against the Officers. 3 In Count IV, they allege a Fourth

Amendment and state law false arrest and false imprisonment claim against

all Defendants. In Count V, Cost, Sr. alone alleges a Fourth Amendment and

state law malicious prosecution claim against all Defendants. Finally, in

Count VI, Plaintiffs allege an inadequate supervision and training claim

against Dickson City.

      On February 5, 2019, Plaintiffs filed their motion for partial summary

judgment, (Doc. 17), a statement of facts, (Doc. 18), and a brief in support,

(Doc. 22). Defendants filed an answer to the statement of facts, (Doc. 29),

and a brief in opposition, (Doc. 35). Plaintiffs filed a reply brief. (Doc. 40).

      On February 19, 2019, Defendants filed their motion for summary

judgment, (Doc. 24), a statement of facts, (Doc. 25), and a brief in support,

(Doc. 39). Plaintiffs filed an answer to the statement of facts, (Doc. 43), and

a brief in opposition, (Doc. 46). Defendants filed a reply brief. (Doc. 48).


      3
          Cost, Sr.’s claim is against Officer Ranakoski only.
                                        -5-
          Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 6 of 31




      On February 20, 2019, Plaintiffs filed a motion to strike Defendants’

statement of facts because it included the affidavits of two neighbors, Renee

and Michael Giedieviells, who witnessed the events of September 3, 2016,

because Plaintiffs claimed they were not previously disclosed. By separate

memorandum and order, the court granted the motion to strike the affidavits

but permitted Defendants fourteen days to cure the deficiencies noted. (Doc.

49; Doc. 50).

      Defendants did so by filing an amended statement of facts with

corrected affidavits on March 31, 2020. (Doc. 51). However, that same day,

Plaintiffs’ counsel filed a letter arguing that the affidavits “provide nothing to

assist the Court since neither new affidavit states that the information

personally known was given to any of the arresting police officers.” (Doc. 52).4

On April 3, 2020, Defendants filed a motion to strike the letter from Plaintiffs’

counsel, (Doc. 54), as well as a brief in support on April 16, 2020, (Doc. 55).




      4
        Plaintiffs also filed an answer to the amended statement of facts
objecting to both affidavits. (Doc. 53). Plaintiffs objected to Renee
Giedieviells’s affidavit, arguing that it is “meaningless on the issue of probable
cause and/or exigent circumstances” because she did does not attest that
she spoke to any of the Defendants on the night of the incident. (Doc. 53, at
1). Plaintiffs objected to the affidavit of Michael Giedieviells arguing, once
again, that he “was not disclosed during discovery,” and that the affidavit is
likewise meaningless. (Doc. 53, at 2).

                                      -6-
        Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 7 of 31




Plaintiffs’ filed a brief in opposition, (Doc. 56), and Defendants filed a reply

brief, (Doc. 57).



II.    STANDARD

       “Summary judgment is appropriate when, drawing all reasonable

inferences in favor of the nonmoving party, the movant shows that there is

no genuine dispute as to any material fact, and thus the movant is entitled to

judgment as a matter of law.” Minarsky v. Susquehanna Cty., 895 F.3d 303,

309 (3d Cir. 2018) (internal quotation marks omitted). “A dispute is genuine

if a reasonable trier-of-fact could find in favor of the non-movant, and material

if it could affect the outcome of the case.” Bradley v. West Chester Univ. of

Pa. State Sys. of Higher Educ., 880 F.3d 643, 650 (3d Cir.) (internal quotation

marks omitted), cert. denied, 139 S.Ct. 167 (2018). In considering a motion

for summary judgment, “the court need consider only the cited materials, but

it may consider other materials in the record.” Fed.R.Civ.P. 56(c)(3).


III.   DISCUSSION

       A. Motion to Strike Plaintiff’s Counsel Letter

       In this motion, Defendants argue that, because counsel’s letter contains

additional factual and legal argument independent of Plaintiffs’ brief in

opposition and response to the Defendants’ statement of facts, it is prohibited

                                      -7-
       Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 8 of 31




under the Local Rules. In the alternative, Defendants ask that they be

permitted an opportunity to respond to the additional arguments.

      Plaintiffs filed a brief in opposition, arguing that the letter is permissible

because, according to this court’s website, the undersigned judge allows

written correspondence from counsel via the court’s electronic filing system.

(Doc. 56). Defendants respond, arguing that a statement regarding the

court’s written communication preferences does not equate to a green light

for parties to add additional argument on a motion for summary judgment by

letter. (Doc. 57).

      The court agrees with Defendants and will STRIKE counsel’s letter,

(Doc. 52), from the record. Aside from the fact that such a filing is not

authorized under either the Federal Rules of Civil Procedure or the Local

Rules, it is repetitious of the arguments previously set forth in Plaintiffs’ briefs.

See Fed.R.Civ.P. 12(f) (permitting the court to “strike from a pleading . . . any

redundant, immaterial, impertinent, or scandalous matter.”).


      B. Motions for Summary Judgment and Partial Summary
         Judgment

      Plaintiffs have chosen to move for summary judgment by “Point”

instead of by “Count,” thus making it difficult for the court to ascertain which

Counts—and for which of the Plaintiffs—they seek the entry of judgment.

                                        -8-
       Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 9 of 31




Nevertheless, upon close review, it appears that Plaintiffs seek summary

judgment as to both Plaintiffs on Counts I, IV, VI and for Cost, Sr. on Count

V. Because Defendants have moved for summary judgment on all Counts,

the court will analyze each Count individually and note the instances where

Plaintiffs also move for summary judgment.

      Initially, however, the court notes that Plaintiffs bring their Count I

unlawful seizure and search claims against Defendants under both the

Fourteenth Amendment Due Process Clause and the Fourth Amendment,

alleging that their arrest and the use of force constituted a deprivation of due

process. Because the Fourth Amendment covers their stated claims,

Plaintiffs’ Fourteenth Amendment claims, as standalone claims, must be

dismissed under the “more-specific provision rule.” “Where a particular

Amendment provides an explicit textual source of constitutional protection

against a particular sort of government behavior, that Amendment, not the

more generalized notion of substantive due process, must be the guide for

analyzing the claims.” Albright v. Oliver, 510 U.S. 266, 273 (1994) (internal

quotation marks omitted). See also Lawson v. City of Coatsville, 42

F.Supp.3d 664, 675-76 (E.D.Pa. 2014) (“[W]here the Fourth Amendment

covers alleged misconduct—such as searches and seizures without

probable cause—a plaintiff’s claims must be analyzed under the Fourth

                                     -9-
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 10 of 31




Amendment, not under the rubric of substantive due process.”). Accordingly,

Plaintiffs’ Count I claims under the Fourteenth Amendment are DISMISSED.


         1. Count I: Unlawful Search and Seizure; Count IV: False
            Arrest/False Imprisonment; Count V: Malicious Prosecution

     Because the warrantless entry into the home and the arrest of Cost,

Sr. were supported by probable cause and the detention of Cost, Jr. by

reasonable suspicion, and because each of Plaintiffs’ Fourth Amendment

claims hinge on a lack of probable cause or reasonable suspicion, the entry

of summary judgment in favor of Defendants is appropriate on Counts I, IV,

and V.

     “The threshold question for each of [Plaintiffs’] Fourth Amendment

claims [under §1983 for unlawful search and seizure, false arrest/false

imprisonment, and malicious prosecution] is whether [Defendants] had

probable cause to arrest [Cost, Sr.]”—or, in the case of Cost, Jr., reasonable

suspicion to detain him. Lawson, 42 F.Supp.3d at 673 (citing James v. City

of Wilkes-Barre, 700 F.3d 675, 680, 683 (3d Cir. 2012) “To establish a false

imprisonment or arrest claim, a detention must be unlawful, and to establish

a malicious prosecution claim, there must be an absence of probable cause

to arrest. Accordingly, probable cause defeats a claim for malicious

prosecution and for false imprisonment or arrest.” Sheedy v. City of

                                    - 10 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 11 of 31




Philadelphia, 184 Fed.App'x 282, 284 (3d Cir. 2006) (internal citations

omitted). See also James, 700 F.3d at 680, 683 (lack of probable cause is

an element of a Fourth Amendment false arrest claim); Johnson v. Knorr,

477 F.3d 75, 81-82 (3d Cir. 2007) (lack of probable cause is an element of a

Fourth Amendment malicious prosecution claim); Groman v. Twp. of

Manalapan, 47 F.3d 628, 636 (3d Cir. 1995) (lack of probable cause is an

element of a Fourth Amendment false imprisonment claim based on

detention pursuant to an unlawful arrest); Henry v. United States, 361 U.S.

98, 102 (1959) (“[I]f an arrest without a warrant is to support an incidental

search, it must be made with probable cause.”).

      “[A]n arrest requires probable cause.” Arditi v. Subers, 216 F.Supp.3d

544, 552 (E.D.Pa. 2016). “Probable cause to arrest exists when the facts and

circumstances within the arresting officer’s knowledge are sufficient in

themselves to warrant a reasonable person to believe that an offense has

been or is being committed by the person to be arrested.” Merkle v. Upper

Dublin Sch. Dist., 211 F.3d 782, 788 (3d Cir. 2000). See also Lawson, 42

F.Supp.3d at 673 (“An arrest was made with probable cause if ‘at the

moment the arrest was made . . . the facts and circumstances within [the

officers’] knowledge . . . were sufficient to warrant a prudent man in believing

that [the suspect] had committed or was committing an offense.’” (internal

                                     - 11 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 12 of 31




quotation marks omitted)). “In conducting an inquiry into whether probable

cause to arrest existed, a court should consider the totality of the

circumstances presented, and ‘must assess the knowledge and information

which the officers possessed at the time of arrest, coupled with the factual

occurrences immediately precipitating the arrest.’” Price, 2016 WL 3876442,

at *5 (citing United States v. Stubbs, 281 F.3d 109, 122 (3d Cir. 2002)).

      Further, “the probable cause standard does not turn on the actual guilt

or innocence of the arrestee, but rather, whether the arresting officer

reasonably believed that the arrestee had committed the crime.” Arditi, 216

F.Supp.3d at 552. See also Lawson, 42 F.Supp.3d at 674 (“In other words,

the constitutional validity of the arrest does not depend on whether the

suspect actually committed any crime.”).

      Similarly, where a plaintiff’s detention is lawful because it is supported

by reasonable suspicion, he cannot succeed on a false arrest/false

imprisonment claim. See Gwynn v. City of Philadelphia, 719 F.3d 295, 304

n.4 (3d Cir. 2013) (noting that to succeed on a false imprisonment claim, a

plaintiff must show that the detention was unlawful); Waters v. Madson, 921

F.3d 725, 743 (8th Cir. 2019) (holding a plaintiff’s claim for false arrest was

properly dismissed where an officer temporarily detained the plaintiffs

pursuant to reasonable suspicion and therefore the officers “acted with

                                     - 12 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 13 of 31




proper legal authority”). Reasonable suspicion “requires less than probable

cause, but there must be at least a minimal level of objective justification for

making the stop.” United States v. Whitfield, 634 F.3d 741, 744 (3d Cir. 2010)

(internal quotation marks omitted).

      Therefore, if Defendants had probable cause (or reasonable suspicion

in the case of Cost, Jr.’s detention), “then no constitutional violation took

place [regarding Plaintiffs’ claims for false arrest/false imprisonment,

unlawful search and seizure, and malicious prosecution].” Lawson, 42

F.Supp.3d at 673. No doubt that, “[g]enerally, the question of probable cause

in a section 1983 damage suit is one for the jury,” which “is particularly true

where the probable cause determination rests on credibility conflicts.” Id.

(internal quotation marks omitted). “However, a district court may conclude

that probable cause exists as a matter of law if the evidence, viewed most

favorably to Plaintiff, reasonably would not support a contrary factual finding,

and may enter summary judgment accordingly.” Id. (internal quotation marks

omitted). It is the court’s function “to determine whether the objective facts

available to the officers at the time of arrest were sufficient to justify a

reasonable belief that an offense was being committed.” Price, 2016 WL

3876442, at *5 (internal quotation marks omitted).




                                      - 13 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 14 of 31




      As to the Plaintiffs’ claims of unlawful search and seizure of their

persons, they argue that neither of them should have been handcuffed or

arrested since “they had not committed in [sic] crime in the privacy of their

own home.” (Doc. 22, at 6). As to Cost, Jr., Plaintiffs emphasize that he was

not charged or cited with a crime, apparently in support of the argument that

his detention was illegal. As to Cost, Sr., Plaintiffs argue that because the

Officers only testified to hearing a female voice when they arrived on scene,

they did not have probable cause to arrest him for disorderly since they did

not personally hear Cost, Sr. yelling. Plaintiffs contend that, even if Officers

had heard Cost, Sr. from inside of his house, because he was speaking “in

the privacy of his own home,” this could not have formed the basis for

probable cause to arrest him on disorderly conduct because, “as a matter of

law, anything said in the home is not evidence that could be used against him

for the charge of disorderly conduct.” (Doc. 46, at 3).

      In support of their argument that the conduct inside one’s home cannot

serve as the basis of a disorderly conduct charge, Plaintiffs rely on Groman

v. Township of Manalapan, 47 F.3d 628, 636 (3d Cir. 1995). There, the

plaintiff sued the police officers that arrested him for, among other things,

disorderly conduct after he was involved in a physical altercation with a police

officer inside of his home. The Third Circuit observed that the New Jersey

                                     - 14 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 15 of 31




statute for disorderly conduct necessitated that the conduct occur in public

and, pursuant to New Jersey courts’ interpretation of the statute, one could

not be charged under it for conduct that took place on one’s own property. Id.

at 635-36.

      Conversely, Defendants argue that the brief detention of Cost, Jr. was

reasonable in light of the circumstances, since he was only detained

momentarily to maintain the status quo while the Officers ascertained his

identity and determined whether any danger existed elsewhere in the

residence. Defendants point out that the Officers did not initially know who

was involved in the argument reported in the 911 call and therefore it was

reasonable for Cost, Jr. to be briefly detained in order to identify and question

him. Once Cost, Jr. revealed his identity and it was determined that he had

not committed any crime, Defendants note that his handcuffs were promptly

removed. Accordingly, Defendants argue that Cost, Jr.’s unlawful search and

seizure claim must fail because it was objectively reasonable to detain him

under the circumstances.

      With respect to Cost, Sr., Defendants argue that probable cause

existed to arrest him for disorderly conduct in light of the undisputed fact that

Rought relayed to the Officers that Cost, Sr. had engaged in a loud argument

with his daughter for approximately 30 minutes, which continued until the

                                     - 15 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 16 of 31




Officers approached the house, and because the argument annoyed and

alarmed Plaintiffs’ neighbors enough to seek police intervention. Defendants

assert that the fact Cost, Sr. was inside his residence is immaterial given that

his conduct affected the immediate neighborhood, including the Giedieviells

and other surrounding homes, which qualifies as affecting the public. See 18

Pa.C.S. §5503(c) (“[P]ublic” means affecting or likely to affect persons in a

place. . . includ[ing] . . . any neighborhood, or any premises which are open

to the public.”). Defendants argue that, under Plaintiffs’ reasoning, anything

a resident does in his home, without exception, could not qualify as disorderly

conduct regardless of its effect on the outside public. This, Defendants argue,

is contrary to the plain text of the statute, which states that fighting in a

manner that recklessly creates a risk of public annoyance or alarm

constitutes disorderly conduct.

      Here, the court finds that the probable cause/reasonable suspicion

determination does not rest on credibility determinations and that, in viewing

the evidence in the light most favorable to Plaintiffs, no genuine dispute of

material fact exists as to whether the Officers, based upon the facts known

to them at the time, had reasonable suspicion to detain Cost, Jr. and

probable cause to arrest Cost, Sr.




                                     - 16 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 17 of 31




      As to Cost, Jr., the facts and reasonable inferences that the Officers

were presented with warranted reasonable suspicion that he committed a

crime which injured the female resident of the house and caused her to yell

“stop,” or that he posed a threat to the Officers’ safety. Cost, Jr.’s brief

detention was thus not violative of the Fourth Amendment. With respect to

the arrest of Cost, Sr., the objective facts available to the Officers at the time

of the arrest, including the 911 caller’s report of domestic dispute, Rought’s

statement that Cost, Sr. had been arguing with their daughter, and the yelling

that the Officers themselves heard upon arrival at the scene, “were sufficient

to warrant a prudent man in believing that [the suspect] had committed or

was committing an offense”—to wit, disorderly conduct. Beck v. Ohio, 379

U.S. 89, 91 (1964). Although Plaintiffs repeatedly argue that the Officers did

not testify to hearing Cost, Sr. yelling from inside of his home, there is no

requirement that an arresting officer personally witness the crime for which

he is arresting a suspect. See Dreibelbis v. Clark, __ Fed.App’x ___, 2020

WL 2185280, at *2 (3d Cir. May 6, 2020) (holding that a trooper had probable

cause to cite a defendant for disorderly conduct based upon reports from

witnesses that the defendant was yelling, shouting, and attempted to push

past a security guard); Wright v. City of Philadelphia, 409 F.3d 595, 601-02

(3d Cir. 2005) (“[A]ll interpretations of probable cause require a belief of guilt

                                      - 17 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 18 of 31




that is reasonable, as opposed to certain.” (internal quotation marks

omitted)).

      Finally, although Plaintiffs argue that, pursuant to Groman, it was per

se unreasonable to charge Cost, Sr. with disorderly conduct because his

conduct occurred inside of his home and not in “public,” Groman is

inapposite. Groman observed that “[a] disorderly conduct charge under [New

Jersey law] requires that the behavior have been in ‘public’” and, thus, the

plaintiff “could not have committed the offense . . . in his own home.” Id., 47

F.3d at 635 (quoting N.J. Stat. §2C:33-2).5,6


      5
        It appears that the plaintiff in Groman was charged under the
subsection of the New Jersey statute pertaining to “Offensive language,”
which specifically required that the conduct occur “in a public place.” N.J.
Stat. §2C:33-2(b).
      6
        Although Plaintiffs do not develop the argument, the court notes in
passing that, in a footnote, Groman cited Pennsylvania’s disorderly conduct
statute, suggesting that it too may require the conduct to be public. In doing
so, the court cited the Pennsylvania Superior Court case Commonwealth v.
Weiss, 490 A.2d 853 (Pa.Super.1985), wherein the court found that the
“public” requirement was not satisfied where the defendant screamed
epithets at police officers after they broke down her door to arrest her
husband. The Groman commentary on the Pennsylvania disorderly conduct
statute, however, is of little value in resolving the present issue of whether
the Officers possessed probable cause for several reasons. First, neither
party has addressed either Groman footnote or the Weiss case. Further, not
only was Groman’s footnote discussion of the statute dictum insofar as the
issue of its requirements were not before the court, but, significantly, Weiss,
as an intermediate Pennsylvania court decision, is not binding on federal
courts. Finally, it is noteworthy that Weiss presented a markedly different
factual scenario than the instant case. Whereas the Weiss defendant’s
                                      - 18 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 19 of 31




      Unlike that statute, nothing in Pennsylvania’s disorderly conduct

statute specifically requires that the suspect’s actions occur public. Instead,

it merely requires that a person, “with intent to cause public inconvenience,

annoyance or alarm, or recklessly creating a risk thereof, . . . engage[] in

fighting or threatening, or in violent or tumultuous behavior.” 18 Pa.C.S.

§5503(a). The statute further provides,

            As used in this section the word ‘public’ means
            affecting or likely to affect persons in a place to which
            the public or a substantial group has access; among
            the places included are highways, transport facilities,
            schools, prisons, apartment houses, places of
            business or amusement, any neighborhood, or any
            premises which are open to the public.

18 Pa.C.S. §5503(c).

      Here, the court concludes that there was sufficient probable cause to

support the arrest of Cost, Sr. for disorderly conduct. At the time of the arrest,

the Officers were aware that a neighbor reported a male/female domestic

fight at Plaintiffs’ house, they personally heard yelling coming from the house

upon arrival, and Rought confirmed that a loud fight had occurred between

Cost, Sr. and his daughter. This “reasonably trustworthy information [and]



disorderly conduct was directed at the police and was exclusively in
response to the police breaking down her door, Cost, Sr.’s disorderly conduct
occurred prior to the police’s arrival and, indeed, it is what caused neighbors
to call police to his residence in the first place.
                                      - 19 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 20 of 31




circumstances within the [Officers’] knowledge,” would have been sufficient

to warrant a person of reasonable caution to conclude that Cost, Sr.

committed the offense of disorderly conduct—that is, engaging in fighting in

such a manner that recklessly caused public annoyance or alarm.

Accordingly, the court concludes that, as a matter of law, probable cause for

Cost, Sr.’s arrest existed.

      As to the warrantless entry, Plaintiffs contend that there were no

exigent circumstances to justify the forced entry. Citing Rought’s affidavit that

she never screamed “help” or “stop,” Plaintiffs assert that when the Officers

arrived on scene, no one was screaming for help. As throughout their

briefing, Plaintiffs focus on the fact that Cost, Sr. was only charged with

disorderly conduct, a “minor summary offense,” which was later dropped.

(Doc. 46, at 7). Plaintiffs further argue, “Given the fact that the alleged crime

was minor and not a felony and there was no evidence on scene of any one

[sic] crying, blood [sic] or requesting assistance, there was no justification for

[Officer] Ranakoski to break down Plaintiffs’ home door.” (Doc. 46, at 7).

Thus, Plaintiffs frame the situation as one in which the Officers broke down

Plaintiffs’ door in order to arrest Cost, Sr. for the predetermined charge of

disorderly conduct despite knowing they lacked probable cause to do so.




                                      - 20 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 21 of 31




      Defendants, conversely, argue that the entry into Plaintiffs’ residence

was justified by exigent circumstances—to wit, in the context of responding

to a report of a domestic dispute, a woman was yelling “stop” when police

arrived on scene and all noise ceased when the Officers approached the

house, causing them to believe that someone inside was in immediate

danger. Defendants note that the evaluation of the legality of a warrantless

search must be made in the context of the totality of the circumstances and

cite the incident report which indicated that the 911 caller reported a

male/female domestic dispute with crying children.

      “Warrantless searches and seizures inside someone’s home . . . are

presumptively unreasonable unless the occupants consent or probable

cause and exigent circumstances exist to justify the intrusion.” United States

v. Coles, 437 F.3d 361, 365 (3d Cir. 2006) (emphasis omitted). Whether

exigent circumstances justify a warrantless search or seizure is determined

from the totality of the circumstances, as they were reasonably known to, or

discoverable by, officers at the time of the entry. Parkhurst v. Trapp, 77 F.3d

707, 711 (3d Cir. 1996). This determination is made on a case-by-case basis

and focuses simply on what a reasonable, experienced police officer would

believe given the circumstances. United States v. Reed, 935 F.2d 641, 643




                                    - 21 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 22 of 31




(4th Cir. 1991); United States v. Williams, 431 F.3d 1115, 1118 (8th Cir.

2005).

      In defining exigent circumstances, the Supreme Court has identified

four circumstances that justify a warrantless intrusion into a person’s home:

(1) hot pursuit of a fleeing felon; (2) imminent destruction of evidence; (3) the

need to prevent a suspect’s escape; or (4) the risk of danger to the police or

other persons inside or outside the dwelling. See Minnesota v. Olson, 495

U.S. 91, 100 (1990).

      Here, based upon the undisputed material facts of record, the court

agrees with Defendants that probable cause and exigent circumstances

supported the warrantless entry into Plaintiffs’ home. Once again, Officer

Ranakoski and Officer McMorrow both testified that they heard a female

screaming “stop” when they arrived at the house, and that the yelling ceased

when they approached the door. (Doc. 25-7, at 4; Doc. 25-8, at 4). Although

Plaintiffs attempt to contest this fact by citing to Rought’s affidavit wherein

she states she did not yell “stop” or “help,” as Defendants observe, the

Officers did not claim to know which of the female residents of the house




                                     - 22 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 23 of 31




they heard yelling and, moreover, the parties agree the fight was between

Cost, Sr. and his daughter—not Rought.7

      Furthermore, it is significant that these events took place in the context

of responding to a call for a domestic dispute. Plaintiff’s notion that the

Officers knew precisely what they would find upon entering the home in that

they knew they would find no one was injured or that they would ultimately

only arrest Cost, Sr. for disorderly conduct strains credulity. Plaintiffs cannot

reasonably deny that the police incident report indicated that the caller

reported a domestic dispute with children crying.8 (Doc. 25-3, at 5). Although



      7
        When asked about the Officers’ testimony that they heard a female
yelling, Cost, Sr. stated he did not hear anyone yelling “stop” or “help” after
police arrived. (Doc. 21, at 9). However, this likewise does not rebut the
Officers’ testimony since it does not put into dispute what the Officers heard.
Regardless of what Plaintiffs state they personally did or did not hear, the
fact remains that the Officers’ testified that they heard yelling and a female
shouting “stop” several times when they arrived at the residence. Thus, Cost,
Sr.’s testimony means only that he did not hear the shouting from his own
house—not that the shouting did not occur.
      8
          Although Plaintiffs deny this in their response to Defendants’
statement of facts on the basis that it is inadmissible hearsay, this argument
is meritless. (Doc. 43, at 6-7). First, the statements in the incident report are
not hearsay to the extent that they are being offered to show the effect on
the listeners—Officers Ranakoski and McMorrow. Moreover, even if it were,
“hearsay evidence proffered in support or opposition to summary judgment
may be considered if the out-of-court declarant could later present that
evidence through direct testimony, i.e., ‘in a form that would be admissible
at trial.’” Williams v. Borough of West Chester, 891 F.2d 458, 466 n.12 (3d
Cir. 1989).
                                       - 23 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 24 of 31




Plaintiffs assert that the neighbor who made the 911 call was disgruntled, as

Plaintiffs themselves argue, the Officers did not speak with the Giedieviells

prior to making entry and there is no allegation that the Officers knew the

identity of the 911 caller upon responding to the call or that they were aware

of any previous issues between the Plaintiffs and the Giedieviells.

      Plaintiffs additionally argue that exigent circumstances exist only when

there are signs of medical distress, loss of blood, or violence; however, they

are incorrect. “Exigent circumstances exist where officers reasonably . . .

believe that someone is in imminent danger,” which is what occurred here.

Couden v. Duffy, 446 F.3d 483, 496 (3d Cir. 2006) (internal quotation marks

omitted). Indeed, the Third Circuit has upheld a finding of exigent

circumstances where police officers testified to observing “what they

believed to be underage drinking and violation of a noise ordinance.” See

Noone v. City of Ocean City, 60 Fed.App’x 904, 910 (3d Cir. 2003) (emphasis

added). The court held that “[t]he governmental interest in abating these

illegal activities justified warrantless entry into [the plaintiff’s] property” and,

accordingly, summary judgment in favor of the defendant police officers was

warranted.

      Finally, Plaintiffs argue that the Officers lacked probable cause

because the Officers did not speak with the Giedieviells on the night of the

                                       - 24 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 25 of 31




incident and, thus, what the Giedieviells heard is irrelevant since they did not

communicate it to the Officers. However, this argument likewise fails, given

that the question of whether probable cause existed is measured from the

time that the Officers took the actions in question. The fact that the Officers

did not first pause to interview neighbors before forcing entry only supports

their testimony that they believed someone inside the residence was in

imminent danger. The warrantless entry thus did not violate the Fourth

Amendment.

      Therefore, in light of these facts, the court concludes that the Officers

had probable cause to believe that a crime was being committed inside

Plaintiffs’ residence because, based upon the totality of the circumstances,

a reasonable officer in their position would have perceived someone inside

Plaintiffs’ residence to be in need of immediate help. Thus, the court

concludes as a matter of law that probable cause and exigent circumstances

justified the warrantless entry into Plaintiffs’ home.

      Having concluded that the Officers possessed reasonable suspicion to

detain Cost, Jr., probable cause to arrest Cost, Sr., and that probable cause

and exigent circumstances supported the warrantless entry, and thus that

there was no violations of Plaintiffs’ Fourth Amendment rights, their claims

for unlawful search and seizure, false imprisonment/false arrest, and

                                     - 25 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 26 of 31




malicious prosecution fail as a matter of law. See Sheedy, 184 Fed.App'x at

284. Accordingly, summary judgment in favor of Defendants on Plaintiffs’

federal claims in Counts I, IV, and V is GRANTED.

         2. Count II: Excessive Force

      Defendants alone seek summary judgment on Count II, arguing that

the undisputed evidence of record shows that Plaintiffs were merely

handcuffed and placed on their knees by Officer Ranakoski immediately after

forcible entry into the residence was made. Defendants emphasize that Cost,

Jr.’s detention was particularly brief, since he was released promptly after he

identified himself. In light of these facts, Defendants argue that the de

minimus force used was objectively reasonable under the circumstances and

“cannot possibly be construed as [the use of] excessive force upon either

Plaintiff.” (Doc. 39, at 30).

      Plaintiffs, by contrast, argue that Defendants used excessive force

because they were forced to their knees and handcuffed “for no reason since

they were sitting at their dining room table doing nothing illegal.” (Doc. 46, at

12). Plaintiffs contend that, because they were not doing anything threatening

when the Officers encountered them, any force used against them was, in

and of itself, excessive.




                                     - 26 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 27 of 31




      “The use of excessive force is itself an unlawful ‘seizure’ under the

Fourth Amendment.” Couden, 446 F.3d at 496. In deciding whether the

challenged conduct constitutes excessive force, “a court must determine the

objective reasonableness of the challenged conduct, considering the severity

of the crime at issue, whether the suspect poses an immediate threat to the

safety of the officer or others, and whether he is actively resisting arrest or

attempting to evade arrest by flight.” Id. at 496-97 (internal quotation marks

omitted). “Other factors include the duration of the [officer’s] action, whether

the action takes place in the context of effecting an arrest, the possibility that

the suspect may be armed, and the number of persons with whom the police

officers must contend at one time.” Id. at 497 (internal quotation marks

omitted).

            In evaluating reasonableness, the court must take
            into consideration the fact that “police officers are
            often forced to make split-second judgments—in
            circumstances that are tense, uncertain, and rapidly
            evolving—about the amount of force that is
            necessary in a particular situation.” Thus, the court
            should not apply “the 20/20 vision of hindsight,” but
            should instead consider the “perspective of a
            reasonable officer on the scene.”

Id. (quoting Graham v. Connor, 490 U.S. 386, 397 (1989)).

      Here, the court will grant summary judgment in Defendants’ favor

because, in light of the undisputed material facts, Plaintiffs have not produced

                                     - 27 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 28 of 31




evidence such that a reasonable jury could find that the Officers employed

unreasonable force. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250-

52 (1986). As discussed in depth above, the record reflects that, when the

Officers arrived, they were faced with a female yelling in distress in the

context of responding to a domestic dispute call. Upon encountering

Plaintiffs, the Officers had no way of knowing whether they were residents of

the house or strangers who had just broken in and harmed the residents, nor

could they have known whether there were additional suspects in the home.

The fact that the Officers had to contend with two suspects—the Plaintiffs—

in addition the possibility of unknown others strongly indicates that detaining

Plaintiffs with handcuffs was eminently reasonable.

      Even if Plaintiffs could show that the Officers knew Plaintiffs were in

fact residents of the house, once again, the Officers had no way of knowing

whether they were armed or had just committed a violent crime against

someone else in the home.9 Thus, given these facts, the court finds that it

was objectively reasonable for Officers to neutralize the potential immediate

risk Plaintiffs posed to them by immobilizing Plaintiffs with handcuffs while a

Terry search of the remainder of the house was conducted.


      9
      In fact, Cost, Jr. did not identify himself until after he was handcuffed
and Cost, Sr. refused to identify himself until he was transported to the
processing center.
                                     - 28 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 29 of 31




      With respect to the duration of the force, Cost, Jr. was handcuffed only

briefly until he identified himself. Cost, Sr. refused to identify himself and,

after the Officers interviewed Rought, he was charged with disorderly

conduct, transported in handcuffs to the processing center for a suspect

identification, and released. The fact that the use of force here was merely

detention in handcuffs and was only as long as was necessary to neutralize

any threat in the house and to ascertain Plaintiffs’ identities, again strongly

suggests that the use of force was objectively reasonable. See Boardmand

v. City of Philadelphia, 661 Fed.App’x 183, 189-90 (3d Cir. 2016) (declining

to find that the court erred in instructing the jury that “handcuffing without

more does not constitute excessive force”). Accordingly, because all

pertinent factors in determining whether the use of force was excessive

weigh in favor of the objective reasonableness of the Officers’ actions, the

court finds that, in light of the evidence produced by Plaintiffs, no reasonable

jury would find that the use of force by the Officers against either Cost, Sr. or

Cost Jr. was objectively unreasonable under the circumstances such that it

could be considered excessive and a violation of the Fourth Amendment.

Therefore, summary judgment is GRANTED in favor of Defendants on Count

II.




                                     - 29 -
      Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 30 of 31




           3. Count VI: Inadequate Supervision and Training

      With respect to Plaintiffs’ Count VI Monell claims against Dickson City

for failing to adequate train its officers as to the probable cause requirement

for arrest, since the court has found no violations of Plaintiffs’ constitutional

rights by either Officer Ranakoski or Officer McMorrow, summary judgment

in favor of Dickson City is GRANTED on this count. See Williams v. Borough

of West Chester, 891 F.2d 458, 467 (3d Cir. 1989) (In general, as a matter of

law, a Monell claim against a municipal defendant cannot proceed where

plaintiff has failed to show he suffered a constitutional violation.).10


           4. Count III: Assault and Battery; Count IV: State Law False
              Arrest and False Imprisonment

      Because the court has entered summary judgment on all of Plaintiffs’

federal claims, it will decline to exercise supplemental jurisdiction over their

remaining state law claims in Count III for assault and battery and Count IV

      10
        In support, Plaintiffs cite another case before this court, Raj v.
Dickson City Borough, No. 17-0692, 2018 WL 571949, at *3-4 (M.D.Pa. Jan.
26, 2018) (denying a motion to dismiss), in which the plaintiff brings a Monell
claim against Dickson City. The merits of that case, however, were ultimately
decided against the plaintiff. More importantly, as Plaintiffs’ counsel should
be aware, allegations in a complaint are just that, allegations, until proven on
the merits. The mere fact Dickson City has previously been sued under the
same legal theory certainly does not stand for the proposition that Dickson
City “has a custom of illegally seizing people without probable cause or
reasonable suspicion,” as Plaintiffs contend. (Doc. 22, at 11-12).

                                      - 30 -
         Case 3:18-cv-01494-MEM Document 58 Filed 10/15/20 Page 31 of 31




for false arrest and false imprisonment, and these claims are DISMISSED

WITHOUT PREJUDICE. See 28 U.S.C. §1367(c)(3); Borough of W. Mifflin v.

Lancaster, 45 F.3d 780, 788 (3d Cir.1995) (“[W]here the claim over which the

district court has original jurisdiction is dismissed before trial, the district court

must decline to decide the pendent state claims unless considerations of

judicial economy, convenience, and fairness to the parties provide an

affirmative justification for doing so.”).


IV.     CONCLUSION

        For the reasons set forth above, Plaintiffs’ Count I Fourteenth

Amendment claims are DISMISSED WITH PREJUDICE. Defendants’

motion for summary judgment, (Doc. 24), is GRANTED with respect to

Plaintiffs’ federal claims in Counts I, II, IV, V, and VI, and judgment is entered

in favor of Defendants and against Plaintiffs on these claims. Plaintiffs’ state

law claims against Defendants in Counts III, IV, and V are DISMISSED

WITHOUT PREJUDICE. Finally, Plaintiffs motion for summary judgment,

(Doc. 17), is DENIED. An appropriate order will issue.



                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
DATE: October 15, 2020
18-1494-02




                                       - 31 -
